Kirby, J., (after stating the facts). It is insisted for reversal that there is no liability against the railroad company for the arrest of appellee, .the brakeman being without authority to cause the arrest, and 'that the testimony shows the /arrest was in fact made by the peace officer. C., R. I. & P. Railway Company v. Nelson, 87 Ark. 524, is relied on in support of appellant’s contention. There the arrest was caused by the gateman at the depot, who refused to allow the persons to pass through the gate /and take the train because the tickets presented by them had already been punched, and the court - held (quoting syllabus) : “A railroad company is not liable for the wrongful arrest by a policeman of a passenger, though the arrest was made under the direction of the company’s .station master, if the latter had no authority to direct the arrest to be made. ’ ’ In Mayfield v. St. L., I. M. & Sou. Railway Co., 97 Ark. 28, the court held that a railway company was liable for any wrongful arrest of a passenger made or procured by its servants in charge of the train, being under obligation to protect the passengers against any negligent or wilful misconduct of its servants, while performing its contract of carriage. The brakeman was enforcing the rule as wias his duty to do.requiring the passengers to show their tickets before boarding the train, and the controversy arose between him and the passenger while performing this service. After the incident was closed .and the passenger had desisted from further contention and argument and moved on by the direction of the brakeman and taken his seat in the coach, the officer who had been sent for by the brakeman made the arrest. There is no question but that Tukey was a passenger at the time oif his arrest, nor of the fact that he was arrested and taken from the train after having ibeen pointed out to the officer by the .brake-roan, wbo ihiad threatened to 'have him arrested if he did not move on, and sent for an officer for that purpose.  (1) The colloquy between the passenger and the bnakeman had already been finished before the .arrival of the officer, land since it did not amount to 'an offense or violation of the law for which he could be arrested and the necessity for the proper protection and handling of the passengers in their embarkation had already passed, the causing of the passenger’s arrest was a violation of the railway’s duty to 'him for which it is. liable in damages.  (2) The railroad is an insurer of the safety of the passengers agiainst intentional ill treatment, from its servants, 'and agents whose duties relate to the comfort and safety of its passengers, and require them to come in contact with the passengers. Moore v. Louisiana & Arkansas Railway Company, 99 Ark. 235. Instruction numbered 2, relative to' the measure of damages, means only that the jury were authorized to find for the matters .set out therein, as .shown by the evidence, and did not leave the jury free to find damages against the company without regard to, such matters as shown by the testimony. The passenger who was not given to' drinking and who was arrested and taken from 'the train and detained on the outside of the coach for ten minutes, remonstrated against his arrest and insisted that he be allowed to proceed with his journey, was necessarily humiliated and chagrined and suffered such anguish from the condition produced and the situation developed, as entitled him to substantial compensation, and the award of the jury is not excessive. The passenger’s persistent demand of the brakeman to read his ticket after that official had rightfully requested him to, produce it, doubtless provoked him to go to the unwarranted extent of having the officer to •arrest the passenger, but that did not excuse the company for the violation of its duty to him. There is no prejudicial error in the record, and the judgment is affirmed.